FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  March 21, 2012
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                                TENTH CIRCUIT


 VERNELL MITCHELL,

               Plaintiff - Appellant,

 v.

 ANGEL MEDINA, Warden, et al [sic];
 COLORADO ATTORNEY
                                                        No. 11-1557
 GENERAL; APPELLATE JUDGE
                                               (D.C. No. 1:11-CV-01662-LTB)
 METZGER; APPELLATE JUDGE
                                                          (D. Colo.)
 NEY; APPELLATE JUDGE
 RULAND; DISTRICT CT. JUDGE
 L.A. MANZANARES; DISTRICT CT.
 JUDGE ANNE M. MANSFIELD;
 DISTRICT CT. JUDGE WILLIAM D.
 ROBBINS,

               Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges.




      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In 1989 Vernell Mitchell was convicted on two counts of first degree

murder. In this pro se action, he contends the Colorado Court of Appeals issued

an opinion in his state post-conviction proceedings in error based on an inaccurate

record. He seeks a new trial and other injunctive relief.

      Construing Mr. Mitchell’s complaint as stating claims pursuant to 42

U.S.C. § 1983, the district court proceeded to dismiss his claims on the merits.

The district court explained that the state judges named as defendants are immune

from suit because Mr. Mitchell challenges their official actions. The court further

explained that Mr. Mitchell’s claims are barred by Heck v. Humphrey, 512 U.S.

477 (1994), because they seek to “imply the invalidity of his conviction,” id. at

487, by demanding (among other things) a new trial.

      Reviewing Mr. Mitchell’s pro se papers with the liberality they are due, we

are unable to discern any error in the district court’s thorough opinion.

Accordingly, its judgment is affirmed, the motion for leave to proceed in forma

pauperis is denied, and Mr. Mitchell is ordered to pay immediately the unpaid

balance of his appellate filing fee.


                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                        -2-